 



Exhibit 10.2

     
(STARBUCKS LOGO) [v40092v4009200.gif]
  Starbucks Coffee Company
PO. Box 34110
Seattle, WA 98124-1110
206/318-1575
Howard Schultz
chairman

January 10, 2008
Mr. Chet Kuchinad
[Address]
[Address]
Dear Chet:
Thank you for your contributions to the Company’s success and congratulations on
your promotion to executive vice president, Partner Resources reporting to me at
Starbucks Coffee Company. I value your passion for the organization and look
forward to you beginning your new role on January 14, 2008.
Here are the specifics of your offer:
You will be paid bi-weekly at a base salary that annualizes to $400,000.
Executive Management Bonus Plan
You will become eligible to participate in the Executive Management Bonus Plan
(EMBP) beginning the effective date of your promotion. Your new incentive target
is 50% of your eligible base salary. For the first three months of this fiscal
year, you will continue to participate in the General Management Incentive Plan
(GMIP) at an incentive target of 40% of your eligible base salary. Your bonus
will be based on the achievement of company, business unit/department and
individual goals. Starbucks reserves the right to review, change, amend, or
cancel incentive plans at any time.
For the current fiscal year, you will have:

              # of Months   Target %   Plan   Primary Measure
3
  40   GMIP   operating income
9
  50   EMIP   operating income

Stock Options
You will be granted stock options to purchase shares of Starbucks common stock
with an economic value of $400,000 (USD) under the Key Employee Sub-PIan to the
2005 Long-Term Equity Incentive Plan, subject to approval by the Compensation
and Management Development Committee of the Board of Directors or its designee.
The exercise price of the options will be the regular trading session closing
price of a share of Starbucks stock on the date of grant. The grant date of your
options will be after you assume your new position and otherwise effective in
accordance with the Company’s stock option grant policy. The options will be
non-qualified and will vest

 



--------------------------------------------------------------------------------



 



Chet Kuchinad
January 10, 2008
Page 2
in equal installments over a period of four (4) years, beginning on the first
anniversary date of the grant, subject to your continued employment.
Insider Trading
As a senior vice president, executive vice president of the Company, or a member
of a department with access to sensitive business and financial information
about the Company, you will be prohibited from trading Starbucks securities (or,
in some circumstances, the securities of companies doing business with
Starbucks) from time to time in accordance with the Company’s Insider Trading
Policy and Blackout Procedures. A copy of the policy will be provided to you
your first day and you will be required to sign a certificate indicating that
you have read and understood the policy.
Management Deferred Compensation Plan
You will continue to be eligible to participate in the Management Deferred
Compensation Plan (MDCP) if you are on our U.S. payroll and meet the eligibility
criteria. The MDCP provides eligible partners with the opportunity to save on a
tax-deferred basis. If you have questions about the MDCP, please contact the
Starbucks Savings Team at savings@starbucks.com. You may also obtain more
information about the MDCP on the Savings link at http://LifeAt.sbux.com.
Executive Life Insurance
As an executive, you and your family have a greater exposure to financial loss
resulting from your death. Starbucks recognizes this exposure and has provided
for coverage greater than outlined in Your Special Blend. You will continue to
receive partner life coverage equal to 3 times your annualized base pay, paid
for by Starbucks. You may purchase up to an additional 2 times your annualized
base pay (for a total of 5 times pay) to a maximum life insurance benefit of
$2,000,000.
Coffee Hedging
As an officer of the Company, a member of the Coffee Management Group, or a
partner involved in coffee procurement and trading on behalf of the Company, you
are prohibited fiom trading in coffee commodity futures for your own account. If
you have further questions, please contact your Partner Resources generalist.
Executive Physical Exam
You will continue to be eligible to participate in Starbucks executive physical
program. Information about the program and our program provider will be emailed
to you. The program provider will contact you shortly thereafter to establish an
appointment. If you have questions about this physical, please contact Kelley
Hardin at 206-318-7756.

 



--------------------------------------------------------------------------------



 



Chet Kuchinad
January 10, 2008
Page 3
Benefits
To understand how this change may affect your benefits, please contact the
Starbucks Partner Contact Center at 1-866-504-7368 or your Partner Resources
generalist. Please note that although it is Starbucks intent to continue these
plans, they may be amended or terminated at any time without notice
As a condition of being promoted and in consideration for the increase in your
base compensation, you are asked sign a Non-Competition Agreement. Enclosed are
two copies. Please review and sign both copies of the Non-Competition Agreement
and this letter, and return one copy of each document to me.
In your position, you will remain employed ‘at will,’ meaning that either you or
your employer can end the employment relationship at any time, for any reason
not prohibited by law.
On behalf of the entire team, I wish you the best in your new role and look
forward to your continued success. If you have any questions, please call me at
206-318-4010.

     
Warm regards,
     
/s/ Howard Schultz
 
Howard Schultz
   
chairman, president & chief executive officer
   

     
cc:
  partner file
 
  Stock Administration (S-HR3)
 
   
Enc.
  Non-Competition Agreement

I accept employment with Starbucks Coffee Company, or its wholly owned
subsidiaries, according to the terms set forth above.

       
/s/ Chet Kuchinad
 
  1/10/08 
Chet Kuchinad
  Date of Acceptance

 